Citation Nr: 1030527	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  03-18 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for degenerative changes 
of the left knee, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for subluxation and 
instability of the left knee, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased rating for scars of the left 
knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to October 
1994.
      
The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Detroit, Michigan.
				
In October 2008 the Board remanded the matter for additional 
development.  That development having been completed, the claim 
has been returned to the Board and is now ready for appellate 
disposition.

The matter at bar arises from a 2002 claim involving the 
degenerative changes of the Veteran's left knee.  In a rating 
decision of December 2009, the RO awarded the Veteran separate 
ratings for his left knee disability, including a rating for 
subluxation and instability, and a rating for his scars.  As 
such, the issue has been recharacterized as above.

In a March 2007 letter, the Veteran requested re-entry 
into the Vocational Rehabilitation program.  This issue is 
referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's left knee disability is not manifested by 
malunion of the tibia and fibula with moderate disability of the 
knee.  
	
2.  The Veteran's left knee disability is not manifested by 
severe subluxation or instability.

3.  Prior to April 3, 2006, the effective date of the Veteran's 
separate rating for instability, the evidence did not show 
subluxation or instability of the Veteran's left knee.

4.  The scars associated with the Veteran's left knee disability 
are not deep and do not cause limited motion.

5.  Prior to April 29, 2009, the effective date of the Veteran's 
separate rating for scars, the evidence did not show painful 
scars. 

6.  The Veteran's left knee disability does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
Veteran's left knee disability based on arthritis are not met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5010-5262 
(2009).
	
2.  The criteria for a rating in excess of 20 percent for the 
Veteran's left knee disability based on subluxation and 
instability are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code (DC) 5257(2009).

3. Prior to April 3, 2006, the effective date assigned for the 
Veteran's instability of the left knee, the criteria for separate 
ratings for arthritis which causes limitation of motion and for 
instability of the left knee were not met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes (DCs) 5299-5014, 5257, 5260, 5261 
(2009); VAOPGCPREC 23-97, VAOPGCPREC 9-98; VAOPGCPREC 9-04.  

4.  The criteria for a rating in excess of 10 percent for the 
Veteran's scars of the left knee are not met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.1-4.14, 4.114, 4.118 Diagnostic Code 7804 (DC) 
(2009).  
	
5.  Prior to April 29, 2009, the effective date assigned for the 
Veteran's scars of the left knee, the criteria for a separate 
rating for the Veteran's scars were not met. 38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.14, 4.114, 4.118 
Diagnostic Code (DC) 7804 (2009).  

6.  The Veteran's left knee disability does not warrant referring 
this case to the Under Secretary for Benefits or the Director of 
Compensation and Pension Service for consideration of an extra-
schedular rating.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2009; 38 
C.F.R. §§ 3.321(b)(1), 4.16(b) (2009).	


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various disabilities.  The 
assignment of a particular diagnostic code is dependent on the 
facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 
538 (1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated symptomatology.  
In reviewing the claim for a higher rating, the Board must 
consider which diagnostic code or codes are most appropriate for 
application in the Veteran's case and provide an explanation for 
the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).  
	
At the outset, the Board observes that an unappealed rating 
decision of February 1995 granted service connection for the 
degenerative changes of the Veteran's left knee and assigned a 10 
percent rating.  The Veteran expressed his disagreement with this 
rating decision, but did not perfect his appeal upon issuance of 
the Statement of the Case.  The present appeal stems from a claim 
filed in April 2002.  As such, while the Veteran's entire history 
is reviewed when making a disability determination, 38 C.F.R. 
§ 4.1, where service connection has already been established and 
an increase in the disability rating is at issue, it is a present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Additionally, as noted above, in a 
December 2009 rating decision the Veteran was awarded a separate 
rating for his left knee disability based on instability and 
subluxation, as well as a separate rating for the scars 
associated with his disability.  Accordingly, each of these 
issues will be discussed below.  

Left Knee Disability
The Veteran has been assigned a 10 percent rating through DC 
5010, the code for traumatic arthritis, which, in turn, rates 
under DC 5003.  Diagnostic code 5003 applies to degenerative 
arthritis, and provides ratings based on the limitation of 
function.  Diagnostic code 5003 itself does not allow for a 
rating in excess of 10 percent unless two or more joints are 
involved, but the pertinent diagnostic code for limitation of 
function here is DC 5262.  

Under DC 5262, the next higher rating of 20 percent is warranted 
where there is malunion of the tibia and fibula with a moderate 
knee or ankle disability.  At the outset, the Board notes that 
during a portion of the appeal period, from November 30, 2007 to 
May 31, 2008, the Veteran was in receipt of a temporary 
evaluation of 100 percent under DC 5262 following a left knee 
surgery.  As such, evidence dated from this time will not be 
considered in adjudicating the issue since the Veteran was 
already receiving the maximum evaluation possible.

The evidence does not support a rating higher than 10 percent 
under DC 5262.  On VA examination in April 2009, the examiner 
found the Veteran had a normal gait with a minimal shortened 
stance phase on the left, could rise on his toes, could rise on 
his heels, and could tandem walk.  The Veteran was unwilling to 
rise from a squat.  The Veteran displayed full strength in both 
extension and flexion.  X-rays showed no dislocation or abnormal 
joint spaces.  Similarly, on VA examination in October 2005, the 
examiner found only a "mild" valgus deformity.  It was noted 
the Veteran has no knee brace, although he walked with a slight 
limp and had some trouble squatting.  The Veteran's movement 
against varying resistance was strong and his ligaments were 
stable.  On VA examination in August 2002, the Veteran displayed 
a normal heel-toe gait.  The valgus deformity was again 
characterized as "mild."  As described in greater detail below, 
the Veteran's range of motion has been grossly normal throughout 
the medical evidence.  For all of these reasons, the Board cannot 
find a moderate knee disability associated with the Veteran's 
tibia and fibula impairment.

As discussed above, in addition to the 10 percent he is receiving 
for arthritis based on limitation of motion, the Veteran is also 
currently in receipt of a 20 percent rating for instability and 
subluxation.  In VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 
63604 (1997), VA's General Counsel stated that separate 
evaluations may be assigned for arthritis with limitation of 
motion and for instability.  

Diagnostic code 5257 evaluates impairment of the knee based on 
recurrent subluxation or lateral instability.  Under Diagnostic 
Code 5257, knee impairment with "severe" recurrent subluxation 
or lateral instability is assigned a 30 percent rating.  The 
evidence here does not support a finding of severe recurrent 
subluxation or lateral instability.  On VA examination in April 
2009, medial and lateral collateral ligament testing with varus 
and valgus stress showed no laxity.  Lachman's test of the 
anterior and posterior cruciate ligaments also showed no laxity.  
On VA examination in October 2005, the examiner determined, 
"[t]here is no evidence of subluxation or evidence of 
instability."  While the August 2002 VA examiner found mild 
mediolateral looseness, anterior posterior movement was stable 
and Lachman's test was negative.  VA treatment notes of June 
2008, December 2006, and September 2006, and April 2006 found no 
evidence of instability.  While other VA treatment notes, 
including those of November 2007 and January 2007, document 
instability, the instability has never been characterized or 
described as severe.  For all of these reasons, the Veteran is 
not entitled to a rating in excess of the 20 percent currently 
assigned under DC 5257. 

The Board further finds that prior to April 3, 2006, the 
effective date assigned for the Veteran's separate rating for 
instability, the evidence did not support separate ratings for 
arthritis which causes limitation of motion and instability of 
the left knee.  The Board is unable to point to objective 
evidence of instability prior to April 2006.  Again, the VA 
examiner of October 2005 explicitly found no evidence of 
subluxation or evidence of instability.  The August 2002 VA 
examiner's finding of mild mediolateral looseness is countered 
against the findings of stable anterior posterior movement and a 
negative Lachman's test.  Moreover, the examiner made no 
objective diagnoses pertaining to subluxation or instability.  As 
such, the Veteran is not entitled to separate ratings for 
arthritis with limitation of motion and for instability prior 
April 3, 2006.  

The remainder of the diagnostic codes pertaining to the knee and 
leg also do not justify ratings in excess of those assigned.  
Taking the remaining codes in numerical order, DC 5256 is not 
applicable because there is no ankylosis of the Veteran's knee, 
given his ranges of motion as described in greater detail below.  
DC 5258 is applicable where there is cartilage, semilunar, 
dislocated, with frequent episodes of "locking" pain and 
effusion into the joint.  While joint effusion has been 
intermittently documented in the medical record, there has not 
been a finding of dislocated, semilunar cartilage in the medical 
evidence, the Board does not find that DC 5258 can provide the 
basis for an increased rating.  DC 5259 is not applicable because 
it does not allow ratings in excess of 10 percent.  

DC 5260 addresses limitation of flexion, and DC 5261 addresses 
limitation of extension.  Under DC 5260, a 20 percent evaluation 
is warranted where flexion is limited to 30 degrees.  As for 
extension, a 20 percent evaluation is warranted under DC 5261 
where extension is limited to 15 degrees.  A Veteran may 
potentially qualify to receive separate ratings for limitation of 
flexion and limitation of extension.  See VAOPGCPREC 9-04.  
However, the evidence here does not support higher ratings based 
on either flexion or extension.  At the April 2009 VA 
examination, flexion was to 80 degrees and extension was to zero 
degrees.  On VA examination in October 2005, the Veteran's active 
range of motion was zero to 90 degrees and his passive range of 
motion was zero to 130 degrees.  The Veteran's range of motion 
was zero to 130 degrees at the VA examination of August 2002.  VA 
treatment are similarly unsupportive.  For example, in June 2008 
the Veteran was noted to have "full" extension and flexion.  
His range of motion in August 2007 and May 2007 was 10 to 130 
degrees.   In February and March 2007 extension was to -3 and 
flexion was to 100 degrees.   In January 2007 flexion was to 114 
degrees and extension was to -13 degrees.   In December 2006 the 
range of motion was zero to 130 degrees.  In September 2006 
flexion was to 80 degrees.  For all of these reasons, the Veteran 
is not entitled to a rating in excess of those currently assigned 
based on limitation of motion.

DC 5262 has not been raised by the medical evidence and DC 5263 
also does not provide for a rating in excess of 10 percent.  The 
Board has also considered the Veteran's pain.  The United States 
Court of Appeals for Veterans Claims (Court) has emphasized that 
when assigning a disability rating, it is necessary to consider 
functional loss due to flare-ups, fatigability, incoordination, 
and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 
4.59 must be considered when assigning an evaluation for 
degenerative or traumatic arthritis. VAOPGCPREC 9-98.  Here, 
while pain has been documented within nearly every range of 
motion measurement described above, the April 2009 examiner 
explicitly found no objective evidence of limitation motion on 
repetition.  The October 2005 examiner found no objective 
evidence of pain, and no evidence of functional loss due to 
fatigue, flare-up, or weakness.  Additionally, while the examiner 
stated that pain may limit the Veteran by 10 degrees of flexion, 
this limitation still does not approximate the criteria 
contemplated by a higher rating under the applicable code.  The 
August 2002 VA examiner found no evidence of incoordination, 
weakness or fatigue, and that "[f]unctional loss due to pain is 
absent."  Accordingly, the evidence also does not support the 
assignment of higher ratings based on pain and functional loss.
	
Scars
The Veteran is currently receiving a 10 percent rating for his 
left knee scars under DC 7804, which affords a 10 percent rating 
for superficial scars that are painful on examination.  The Board 
notes that while the criteria for evaluating service-connected 
scars were amended during the pendency of this appeal, effective 
August 30, 2002, DC 7804 was not affected by the change and is 
the same under both the old and new versions.  See 67 Fed. Reg. 
49590 (July 31, 2002).  

An evaluation of 10 percent is the maximum rating allowed under 
DC 7804.  As such, the Veteran cannot be afforded a higher rating 
under this code.  The Board has considered the application of 
other scar codes to determine if the Veteran could be entitled to 
a higher rating, but none apply to the Veteran's case.  DC 7800 
applies to the head, face, or neck.  DC 7801 requires that the 
scar be deep or cause limited motion.  The April 2009 VA examiner 
specifically found the scars are superficial and do not cause any 
loss of motion.  There is no evidence to the contrary of this in 
the claims file  DCs 7802 and 7803 also allow ratings only up to 
10 percent, and DC 7805 rates based upon limitation of motion. 

The Board has considered whether a separate rating for the 
Veteran's scars should have been assigned prior to April 29, 
2009, the effective date assigned by the RO in the December 2009 
rating decision but finds this to be unwarranted.  A thorough 
review of the medical record prior to this date reveals no 
objective evidence that would warrant a rating for any scar on 
the Veteran's left knee.  For example, a June 2008 VA treatment 
record noted the existence of the scars but documented that there 
was no heat or redness associated with them.  The October 2005 VA 
examiner simply stated the scar was "well healed," his skin was 
"healthy and normal," temperature was normal, and hair growth 
was normal.  The August 2002 examiner simply noted the existence 
of a scar.  

Further, the Board notes that while the April 2009 VA examiner 
found three scars associated with the Veteran's left knee 
surgeries, it is unclear for which of these the Veteran is 
currently receiving his rating.  However, only one scar, the 
"first" one described in the examination report, actually 
satisfies the criteria for a compensable rating under one of the 
scar codes, namely, DC 7804.  The other scars do not meet the 
requirements for a compensable rating under any of the scar 
codes, so the Board cannot allow separate ratings for these 
scars.  



Extraschedular Consideration
In this case, there is evidence suggestive of the Veteran's 
inability to work due to his service-connected left knee 
disability.  This includes the Veteran's lay statements, 
including a letter of March 2007 for example, that he is unable 
to work due to the medications prescribed for his left knee 
disability.

The Board does not find that consideration of an extraschedular 
evaluation is warranted for the Veteran's left knee disability.  
Extraschedular consideration is undertaken where there is 
evidence of unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the service-connected disorder, that 
takes the case outside the norm.  38 C.F.R. § 3.321(b)(1) (2009).  
Ordinarily, the VA Schedule for Rating Disabilities will apply 
unless there are exceptional or unusual factors that would render 
application of the schedule impractical.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).  
	
As recently held by the Court in Thun v. Peake, 22 Vet. App. 111 
(2008), the threshold factor for extraschedular consideration is 
a finding on part of the Regional Office (RO) or the Board that 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
disability at issue are inadequate.  See Fisher v. Principi, 4 
Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA Adjudication 
Procedure Manual pt. III, subpart iv, ch. 6, sec. B(5)(c).  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for this disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no referral 
for extraschedular consideration is required.  See VA Gen. Coun. 
Prec. 6-1996 (Aug. 16, 1996).  

Here, the threshold factor for extraschedular consideration has 
not been met.  The Board cannot find that the rating schedule is 
impractical in addressing any of the Veteran's symptomatology.  
He has been separately compensated for his instability, his 
degenerative changes, and his scars.  As described in the 
decision above, the medical evidence does not establish that he 
is entitled to higher ratings for any of these disabilities.  In 
short, all of the Veteran's symptomatology associated with his 
left knee is adequately contemplated by the rating schedule, the 
assigned evaluations are adequate, and the threshold factor for 
extraschedular consideration has not been met.  For all of the 
above reasons, the Board does not find that the Veteran's left 
knee disability warrants referral to the Under Secretary for 
Benefits or the Director of Compensation and Pension Service for 
consideration of the assignment of an extraschedular rating.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board finds that the content requirements of a duty to assist 
notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  Letters from the RO dated in June 2002 and 
October 2008 provided the Veteran with an explanation of the type 
of evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and what 
evidence the VA would attempt to obtain on his behalf.  The 
letter of October 2008 also provided him with information 
concerning the evaluation and effective date that could be 
assigned should his claim be granted, pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty 
to inform the Veteran that any additional information or evidence 
is needed.

Not all of the Veteran's duty-to-assist letters were provided 
before the adjudication of his claim.  However, after he was 
provided the letters he was given a full opportunity to submit 
evidence, and his claim was subsequently readjudicated.  He has 
not claimed any prejudice as a result of the timing of the 
letters, and the Board finds no basis to conclude that any 
prejudice occurred.  Any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
After VA provided this notice, the Veteran communicated on 
multiple occasions with VA, without informing it of pertinent 
evidence.  The Veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and to 
respond to VA notices.  For all of these reasons, the Board 
concludes that the appeal may be adjudicated without a remand for 
further notification.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  His post service 
treatment records have been obtained.  He has had two personal 
hearings.  He has been afforded three VA examinations.  The Board 
does not have notice of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing reasons, 
the Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the Veteran's 
claim.  Therefore, no further assistance to the Veteran with the 
development of evidence is required.  
ORDER

An evaluation in excess of 10 percent for degenerative changes of 
the Veteran's left knee is denied.

An evaluation in excess of 20 percent for subluxation and 
instability of the Veteran's left knee is denied.

An evaluation in excess of 10 percent for scars of the Veteran's 
left knee is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


